Title: James Madison to John P. Kennedy, 7 July 1834
From: Madison, James
To: Kennedy, John P.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                 July 7th. 1834.
                            
                        
                        
                        I have received with your letter of June 19th. the copy of your discourse on the life & character of
                            William Wirt.
                        The condition of my eyes added to my general debility, and my continued indisposition, obliging me to read
                            but little, and that little broken by intervals, I have not sooner been able to avail myself of the pleasure afforded by
                            the discourse.
                        I have ever regarded Mr Wirt as among the most distinguished ornaments which his Country could boast; and
                            tho’ much admired, to become more so, as he should be more Known in all the interesting features which characterized him.
                            All his friends therefore must be thankful for the biographical tribute to his memory, which groups these features in a
                            portrait, not unworthy the pencil of Mr. Wirt himself. Be pleased to accept Sir assurances of my cordial esteem, and a
                            return of the good wishes which your letter conveys.
                        
                        
                            
                                James Madison
                            
                        
                    